     Case 2:20-cv-01673-JAM-JDP Document 26 Filed 01/06/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES BROWN,                                    Case No. 2:20-cv-01673-JAM-JDP (PC)
12                       Plaintiff,                     ORDER DENYING MOTION FOR
                                                        APPOINTMENT OF COUNSEL AND
13           v.                                         MOTION TO COMPEL DISCOVERY AND
                                                        TO SET A SETTLEMENT CONFERENCE
14    S.H. WONG,
                                                        ECF Nos. 24, 25
15                       Defendant.
16

17          Plaintiff has filed a motion to compel defendant to produce documents. ECF No. 25.
18   That motion also requests that the court set a settlement conference. Id. On December 18, 2020,
19   this case was referred to the court’s Post-Screening Alternative Dispute Resolution Project (“early
20   ADR”). ECF No. 22. The action was ordered stayed for 120 days to allow the parties to
21   participate in a settlement conference, which is currently set before Magistrate Judge Dennis M.
22   Cota on February 25, 2021. The December 18 order specifically prohibited the parties from
23   engaging in formal discovery. Id. at 3. In light of that order, plaintiff’s motion to compel and to
24   set a settlement conference, ECF No. 25, is denied.
25          Plaintiff has also filed a second motion requesting the appointment of counsel. ECF No.
26   24. As previously explained to plaintiff, he does not have a constitutional right to appointed
27   counsel in this action, see Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court
28
     Case 2:20-cv-01673-JAM-JDP Document 26 Filed 01/06/21 Page 2 of 3


 1   lacks the authority to require an attorney to represent plaintiff. See Mallard v. U.S. District Court

 2   for the Southern District of Iowa, 490 U.S. 296, 298 (1989). The court may request the voluntary

 3   assistance of counsel. See 28 U.S.C. § 1915(e)(1) (“The court may request an attorney to

 4   represent any person unable to afford counsel”); Rand, 113 F.3d at 1525. However, without a

 5   means to compensate counsel, the court will seek volunteer counsel only in exceptional

 6   circumstances. In determining whether such circumstances exist, “the district court must evaluate

 7   both the likelihood of success on the merits [and] the ability of the [plaintiff] to articulate his

 8   claims pro se in light of the complexity of the legal issues involved.” Rand, 113 F.3d at 1525

 9   (internal quotation marks and citations omitted).

10            The court cannot conclude that exceptional circumstances requiring the appointment of

11   counsel are present here. The allegations in the complaint are not exceptionally complicated.

12   Further, plaintiff has not demonstrated that he is likely to succeed on the merits. For these

13   reasons, plaintiff’s motion to appoint counsel, ECF No. 24, will be denied.

14            The court may revisit this issue at a later stage of the proceedings if the interests of justice

15   so require. If plaintiff later renews his request for counsel, he should provide a detailed

16   explanation of the circumstances that he believes justify appointment of counsel in this case.

17            Accordingly, it is hereby ORDERED that:

18            1. Plaintiff’s motion to compel discovery and to set a settlement conference, ECF No. 25,

19   is denied; and

20            2. Plaintiff’s motion for appointment of counsel, ECF No. 24, is denied without
21   prejudice.

22
     IT IS SO ORDERED.
23

24
     Dated:       January 6, 2021
25                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                          2
     Case 2:20-cv-01673-JAM-JDP Document 26 Filed 01/06/21 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           3
